Citation Nr: 1236386	
Decision Date: 10/19/12    Archive Date: 11/05/12

DOCKET NO.  07-22 012	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, Oregon


THE ISSUES

1. Entitlement to service connection for an acquired psychiatric disorder to include post-traumatic stress disorder (PTSD) and depression. 

2. Entitlement to service connection for fibromyalgia. 

3. Entitlement to a total disability rating for individual unemployability due to service-connected disability (TDIU).


REPRESENTATION

Veteran represented by:	Oregon Department of Veterans' Affairs


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Shana Z. Siesser, Associate Counsel


INTRODUCTION

The Veteran served on active duty from April 1986 to April 1990 and from January 1991 to March 1991. 

This case comes before the Board of Veterans' Appeals (Board) on appeal of a March 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Portland, Oregon. 

A review of the Virtual VA paperless claims processing system does not reveal any additional documents pertinent to the present appeal.
 
The Veteran testified at a Travel Board hearing before the undersigned Veterans Law Judge in February 2010 and a copy of the transcript is of record.

This case was previously before the Board in July 2010 and was remanded for additional development.  The issues of service connection for fibromyalgia and entitlement to TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.
 

FINDING OF FACT

With resolution of the doubt in favor of the Veteran, his PTSD was incurred as a result of one or more in-service stressor.  




CONCLUSION OF LAW

The criteria for a grant of service connection for PTSD are approximated.  38 U.S.C.A. §§ 1110, 1111 (West 2002); 38 C.F.R. § 3.303 (2011).


REASONS AND BASES FOR FINDING AND CONCLUSION

In this decision, the Board will discuss the relevant law which it is required to apply.  This includes statutes enacted by Congress and published in Title 38, United States Code ("38 U.S.C.A."); regulations promulgated by VA under the law and published in the Title 38 of the Code of Federal Regulations ("38 C.F.R.") and the precedential rulings of the Court of Appeals for the Federal Circuit (as noted by citations to "Fed. Cir.) and the Court of Appeals for Veterans Claims (as noted by citations to "Vet. App.").

The Board is bound by statute to set forth specifically the issue under appellate consideration and its decision must also include separately stated findings of fact and conclusions of law on all material issues of fact and law presented on the record, and the reasons or bases for those findings and conclusions.  38 U.S.C.A. § 7104(d); see also 38 C.F.R. § 19.7 (implementing the cited statute); see also Vargas-Gonzalez v. West, 12 Vet. App. 321, 328 (1999); Gilbert v. Derwinski, 1 Vet. App. 49, 56-57 (1990) (the Board's statement of reasons and bases for its findings and conclusions on all material facts and law presented on the record must be sufficient to enable the claimant to understand the precise basis for the Board's decision, as well as to facilitate review of the decision by courts of competent appellate jurisdiction.  The Board must also consider and discuss all applicable statutory and regulatory law, as well as the controlling decisions of the appellate courts).

The Board must determine the value of all evidence submitted, including lay and medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  The evaluation of evidence generally involves a 3-step inquiry.  First, the Board must determine whether the evidence comes from a "competent" source.  The Board must then determine if the evidence is credible, or worthy of belief.  Barr v. Nicholson, 21 Vet. App. 303, 308 (2007) (observing that once evidence is determined to be competent, the Board must determine whether such evidence is also credible).  The third step of this inquiry requires the Board to weigh the probative value of the proffered evidence in light of the entirety of the record.  

Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.  38 C.F.R. § 3.159.  Lay evidence may be competent and sufficient to establish a diagnosis of a condition when:

(1) a layperson is competent to identify the medical condition (i.e., when the layperson will be competent to identify the condition where the condition is simple, for example a broken leg, and sometimes not, for example, a form of cancer);

(2) the layperson is reporting a contemporaneous medical diagnosis, or;

 (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  

Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007); see also Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009) (where widow seeking service connection for cause of death of her husband, the Veteran, the Court holding that medical opinion not required to prove nexus between service connected mental disorder and drowning which caused Veteran's death).   

In ascertaining the competency of lay evidence, the Courts have generally held that a layperson is not capable of opining on matters requiring medical knowledge.  Routen v. Brown, 10 Vet. App. 183 (1997).  In certain instances, however, lay evidence has been found to be competent with regard to a disease with "unique and readily identifiable features" that is "capable of lay observation."  See, e.g., Barr, supra (concerning varicose veins); see also Jandreau, supra (a dislocated shoulder); Charles v. Principi, 16 Vet. App. 370 (2002) (tinnitus); Falzone v. Brown, 8 Vet. App. 398 (1995) (flatfeet).  Laypersons have also been found to not be competent to provide evidence in more complex medical situations.  See Woehlaert v. Nicholson, 21 Vet. App. 456 (2007) (concerning rheumatic fever).  

Competent medical evidence is evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions.  Competent medical evidence may also include statements conveying sound medical principles found in medical treatises.  It also includes statements contained in authoritative writings, such as medical and scientific articles and research reports or analyses.  38 C.F.R. § 3.159(a)(1).

After determining the competency and credibility of evidence, the Board must then weigh its probative value.  In this function, the Board may properly consider internal inconsistency, facial plausibility, and consistency with other evidence submitted on behalf of the claimant.  Caluza v. Brown, 7 Vet. App. 498, 511-512 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996) (per curiam) (table); see Madden v. Brown, 125 F.3d 1447 (Fed Cir. 1997) (holding that the Board has the "authority to discount the weight and probative value of evidence in light of its inherent characteristics in its relationship to other items of evidence"). 
 
Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2011).  The Board has considered this legislation, but finds that, given the favorable action taken below; no discussion of the VCAA at this point is required.
 

Merits of the Claim

The Veteran contends that he has PTSD as a result of service.  With resolution of the doubt in favor of the Veteran, his claim is granted.  

Service connection may be granted for disability or injury incurred in or aggravated by active military service. 38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303(a) (2011). Service connection may also be granted for disability shown after service, when all of the evidence, including that pertinent to service, shows that it was incurred in service. 38 C.F.R. § 3.303(d) (2011); Cosman v. Principi, 3 Vet. App. 303, 305 (1992).

In order to establish service connection for the claimed disorder, there must be (1) medical evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999).

Service connection will be granted if it is shown that a Veteran has a disability resulting from an injury or disease contracted in the line of duty, or for aggravation of a preexisting injury or disease contracted in the line of duty in the active military, naval or air service. 38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  That an injury incurred in service alone is not enough. There must be chronic disability resulting from that injury.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b).  In addition, service connection may be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that a disease was incurred in service.  38 C.F.R. § 3.303(d).  

In order to establish service connection for PTSD, the law generally requires medical evidence diagnosing the condition; a link, established by medical evidence, between current symptoms and an inservice stressor; and credible supporting evidence that the claimed inservice stressor occurred. 38 C.F.R. § 3.304(f) .
The Veteran is diagnosed with PTSD, as well as depression. With regard to the stressor element of 38 C.F.R. § 3.304(f), as well as the question of medical nexus, the law under 38 C.F.R. § 3.304(f)(3), VA may submit any evidence it receives to a mental health professional for an opinion as to whether a personal assault occurred. 

If a PTSD claim is based on in-service personal assault, evidence from sources other than the Veteran's service records may corroborate the Veteran's account of the stressor incident. Examples of such evidence include, but are not limited to: records from law enforcement authorities, rape crisis centers, mental health counseling centers, hospitals, or physicians; pregnancy tests or tests for sexually transmitted diseases; and statements from family members, roommates, fellow service members, or clergy. Evidence of behavior changes following the claimed assault is one type of relevant evidence that may be found in these sources. Examples of behavior changes that may constitute credible evidence of the stressor include, but are not limited to: a request for a transfer to another military duty assignment; deterioration in work performance; substance abuse; episodes of depression, panic attacks, or anxiety without an identifiable cause; or unexplained economic or social behavior changes. 38 C.F.R. § 3.304(f)(5) .

In determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990). When there is an approximate balance of positive and negative evidence regarding any issue material to the determination, the benefit of the doubt is afforded the claimant.

The Veteran underwent a VA examination in June 2012 for his PTSD.  He reported an in-service incident in which three individuals attempted to steal his truck.  The Veteran stated that he tried to stop the theft, but they drew a gun on him.  The examiner found that this incident was sufficient to substantiate a diagnosis of PTSD.  

In support of this incident, the Veteran submitted a letter from the Comanche Country Juvenile Bureau in Lawton, Oklahoma, which showed that the Veteran had been a victim of a crime in November 1989 and that he was being provided with restitution funds.  

The Veteran's service medical records have not been obtained, despite repeated attempts by the RO. In these circumstances, VA has a heightened obligation to consider the benefit-of-the-doubt rule. Dixon v. Derwinski, 3 Vet.App. 261 (1992);  O'Hare v. Derwinski, 1 Vet.App. 365 (1991). 

With resolution of the doubt in favor of the Veteran as mandated by Dixon and O'Hare, the letter indicating that the Veteran is receiving or has received restitution funds, coupled with his PTSD diagnosis as linked by a VA examiner to his military service places the evidence in approximate balance. The claim of service connection for PTSD will be granted.  
 

ORDER

Service connection for an acquired psychiatric disorder, to include PTSD, is granted.


REMAND

The purpose of this remand is to obtain a clarifying opinion regarding the etiology of the Veteran's fibromyalgia and to consider the Veteran's claim of entitlement to a total disability rating based on individual unemployability.  

In his January 2005 claim for service connection, the Veteran stated that he had been treated for fibromyalgia from 1992 through 1995.  

An October 1999 treatment record showed that Veteran was treated for chronic upper thoracic pain. He reported that he had been experiencing the pain, even prior to injuring his back in the military.  November 1999 treatment records show complaints of parasthesias in the Veteran's hands and forearms.  The examiner stated that this was likely not related to his back pain and instead offered a diagnosis of carpal tunnel syndrome.  A November 1999 MRI was normal.  

Records from a November 2002 hospitalization show no evidence of a diagnosis of fibromyalgia.  The Veteran reported a history of chronic back pain.  A December 2002 treatment record showed back pain with no neurologic compromise.  In January 2003, the Veteran was seen for alcohol dependence.  He stated that he used alcohol for pain management.  A medical history and physical taken at that time showed multiple back injuries and congenital defect in his back.  No diagnosis of fibromyalgia was noted.

The Veteran was diagnosed with fibromyalgia in October 2004.  He reported that his pain began in 1988 when he fell off a truck and landed on his head.  He stated that although x-rays were taken at that time, there were no findings.  After discharge from service, he worked in a plywood mill, but stated that he was unable to continue working due to the pain.  

In a physical therapy record from March 2005, the Veteran complained of fibromyalgia pain in his back, arms, and legs.  He stated that the pain began in 1988.  A September 2005 psychology record shows the Veteran had longstanding complaints of pain since 1992 and had been diagnosed with fibromyalgia in 1999.  

In his December 2005 Social Security benefits questionnaire, the Veteran reported that he had experienced fatigue for the prior 18 years, i.e. since 1987.  

The Veteran appeared at a Board hearing in February 2010.  He testified that he began experiencing body aches and fatigue during service after a fall from a truck onto his head.  He stated that he went to sick call for treatment for the pain but he was only offered arch support for his feet.

A VA examination was conducted in June 2012.  The Veteran reported that he first noted muscle aches and fatigue in 1987.  The examiner diagnosed fibromyalgia and opined that his fibromyalgia is not due to service.  As a rationale, the examiner stated that although he currently meets the criteria for fibromyalgia, there are no service treatment records and he can only speculate as to the presence or absence of this disorder during service.

The June 2012 VA opinion is inadequate.  It is not clear that the examiner reviewed the medical evidence as contained in the claims folder, in particular the Social Security Administration file. Further, and as noted above, the Veteran's service treatment records are not available. Such records are not dispositive to the question of whether he developed fibromyalgia symptoms either during active service from April 1986 to April 1990 and from January 1991 to within a short period of time after his discharge from active service in March 1991. The Veteran has provided lay statements and medical records showing a history of complaints of back pain and parasthesias.  

Where a VA examiner admits to an inability to opine on service connection without resorting to speculation, "the examiner must explain the basis for such an opinion or the basis must otherwise be apparent in the Board's review of the evidence." Jones v. Shinseki, 23 Vet. App. 382 (2010). Furthermore, "it must be clear, from either the examiner's statements or the Board decision, that the examiner has indeed considered 'all procurable and assembled data,' by obtaining all tests and records that might reasonably illuminate the medical analysis." Id. 

The Veteran has also claimed entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU). The issue of entitlement to TDIU is inextricably intertwined with the Veteran's claims of entitlement to service connection, currently on appeal. See, e.g., Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (two issues are "inextricably intertwined" when they are so closely tied together that a final decision on one issue cannot be rendered until a decision on the other issue has been rendered).  Therefore, the Board will defer appellate consideration of the issue of entitlement to TDIU pending completion of the action requested below. 

Accordingly, the case is REMANDED for the following action:

1. The RO/AMC must ascertain if the Veteran has received any VA, non-VA, or other medical treatment for fibromyalgia that is not evidenced by the current record.  The Veteran must be provided with the necessary authorizations for the release of any treatment records not currently on file.  The RO/AMC must then obtain these records and associate them with the claims folder.

2. After the passage of a reasonable amount of time, the RO/AMC will return the claims file to the examiner who conducted the June 2012 fibromyalgia examination and request that he or she provide an addendum indicating BOTH REVIEW AND DISCUSSION of the evidence in the claims folder indicating the onset of claimed fibromyalgia symptoms, NOT LIMITED TO THE ABSENCE OF ANY SERVICE MEDICAL TREATMENT RECORDS. If the examiner who conducted the June 2012 examination is no longer available, the RO/AMC must undertake all appropriate development, TO INCLUDE IF NECESSARY ANY ADDITIONAL VA MEDICAL EXAMINATIONS, by a neurologist or other appropriately qualified physician(s), who will respond to the inquiries below.  In all examinations, the following considerations will govern:

a. The claims folder, and a copy of this remand, will be made available to the examiner(s) who must acknowledge such receipt and review in any report generated as a result of this remand.  

b. The examiner(s) must conduct any appropriate interviews and clinical testing to respond to the inquiries.

c. The examiner(s) must state the medical and factual basis or bases for any opinions rendered based on his or her clinical experience, medical expertise, and established medical principles, and with identification of the evidence of record.
  
d. The examiner must respond to the following inquiries:

i. Do the Veteran's complaints of back pain during service constitute the onset of fibromyalgia?

ii. Assuming the veracity of the Veteran's account of a fall from a truck onto his head during service, can fibromyalgia be caused by this type of fall?

iii. Is fibromyalgia secondary to an acquired psychiatric disorder, such as PTSD and/or depression?

e. In forming an opinion, the examiner's attention is called to the following - INCLUDING BUT NOT LIMITED TO THAT INFORMATION CONTAINED IN THE VETERAN'S SOCIAL SECURITY ADMINSTRATION FILE:

i. The Veteran's statements that he fell off a truck and hit his head while on active duty and that he has experienced pain in his back since that time.

ii. An October 1999 treatment record showed that Veteran was treated for chronic upper thoracic pain and that he had been experiencing the pain, even prior to injuring his back in the military.  

iii. November 1999 treatment records showing complaints of parasthesias in the Veteran's hands and forearms.  

iv. A November 1999 normal MRI.  

v. Records from a November 2002 hospitalization showing no evidence of a diagnosis of fibromyalgia.  

vi. A December 2002 treatment records showing back pain with no neurologic compromise.  

vii. An October 2004 diagnosis of fibromyalgia.  

3. Thereafter, the RO/AMC must review the claims files and ensure that the foregoing development actions have been conducted and completed in full.  If any development is incomplete, appropriate corrective action is to be implemented.  

4. The RO/AMC must then readjudicate the claims of service connection for fibromyalgia, and entitlement to TDIU to include consideration of all of the evidence of record.  If any of the benefits sought on appeal remains denied, the Veteran and his representative will be furnished a supplemental statement of the case with reasons and bases for the decision.  The Veteran and his representative will be then given an appropriate opportunity to respond thereto.  
 
The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



____________________________________________
Vito A. Clementi 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


